Citation Nr: 0515347	
Decision Date: 06/07/05    Archive Date: 06/15/05

DOCKET NO.  04-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1982 to 
March 1985.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.


FINDING OF FACT

The evidence is in a state of equipoise as to whether the 
veteran currently has a hearing impairment as the result of 
exposure to acoustical trauma during service.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, hearing loss was 
incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability. See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court"), has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with moderate bilateral 
sensorineural hearing loss.  In addition, because the 
auditory threshold was 60 decibels in the right ear at 4000 
Hertz and 50 decibels in the left ear at 4000 Hertz, the 
veteran's hearing loss is considered to be a disability under 
38 C.F.R. § 3.385.  Thus, medical evidence of a current 
chronic disability is shown by the evidence of record.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.385.

The service medical records are absent complaints, findings 
or diagnoses of hearing loss during service.  On the clinical 
examination for separation from service, the veteran's 
hearing was evaluated as normal.  Thus, there is no medical 
evidence that shows that the veteran suffered from hearing 
loss during service.  

The medical evidence of record also fails to show the onset 
of hearing loss within the one-year presumptive period 
following the veteran's discharge from service.  38 C.F.R. §§ 
3.303, 3.307, 3.309.  Rather, the earliest documented 
evidence of hearing loss is noted in 2003.

With regard to competent medical evidence of record that 
links the veteran's hearing loss to any incident of service, 
the Board notes that there are conflicting medical opinions.  
Where there is evidence both for and against the claim, it is 
the Board's responsibility to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  Obviously, this responsibility is 
more difficult when, as here, opinions diverge, and at the 
same time, the Board is mindful that it cannot make its own 
independent medical determination and that there must be 
plausible reasons for favoring one opinion over another.    

That being the case, an assessment or opinion by a health 
care provider is never conclusive and is not entitled to 
absolute deference, and the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that 
a post service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  

The record indicates that the veteran underwent a private 
audiogram on March 2003 which showed normal hearing acuity in 
the low frequencies and a moderate high frequency 
sensorineural hearing loss bilaterally.  Speech 
discrimination scores for the Maryland CNC test were 96 
percent bilaterally.  Dr. CAF stated, "From your history of 
being exposed to the noise of 45 caliber pistols, machine 
guns, grenades and heavy equipment while serving in the 
military during the early and mid 1980s, it is quite likely 
that this was the beginning of your hearing loss.  The type 
and degree of your hearing level on your audiogram is 
consistent with noise induced hearing loss.

The record also indicates that a July 2003 VA medical 
examiner reviewed the veteran's claims file and opined that 
because the veteran's hearing was within normal limits at the 
time of his discharge, it was not as likely that the 
veteran's hearing loss was due to service.

Following a review of these two opinions, the Board finds 
that the March 2003 opinion by Dr. CAF finding a link between 
the veteran's current hearing loss and his military service 
is slightly more probative and persuasive than the July 2003 
VA examiner's opinion.

The Board notes that neither opinion is without shortcomings.  
While the VA examiner rendered his opinion following a 
complete review of the veteran's claims file, including the 
results of audiometric testing conducted at the time of the 
veteran's discharge from the military in 1985, he failed to 
address the veteran's contentions that he was exposed to loud 
noise associated with 45 caliber pistols, machine guns, 
grenades, and heavy equipment while serving in the Army or 
the fact that the veteran's DD214 indicated that he was a 
military police officer and awarded expert badge with M 16 
rifle bar, sharpshooter badge with hand grenade bar, and a 
marksman badge with 45 caliber pistol bar.  

Dr. CAF, while he did not have the benefit of a review of any 
the veteran's claims file, provided a more detailed rationale 
albeit based solely on the veteran's report of inservice 
noise exposure and the current examination results recorded 
some 20 years after the veteran's military discharge.  
However, the Board notes that most of the information 
provided by the veteran regarding noise exposure is 
consistent with the veteran's DD214 information. 

Accordingly, the Board finds that the competent medical 
evidence of record, both for and against a finding that the 
veteran's hearing loss is related to his active service, is 
in a state of equipoise.  Accordingly, reasonable doubt is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

Entitlement to service connection for hearing loss is 
granted.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


